Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reference detection value” in line 9 and “a value of the electric characteristic of a reference fluid” also in line 9 which appear to two separately introduced claim elements for the same value. It is not clear if these values are intended to be the same or different and the claim is therefore indefinite. 
Claim 1 recites “the calculation portion calculates the property value of the detection target fluid on the basis of a value obtained by subtracting the reference detection value from the detection value of the detection target fluid.” It is unclear “a value” from this passage is the same element as “the property value.” While these two elements were uniquely introduced, they appear to be referencing the same claim limitation.  Furthermore claim 1 recites “a first property value” and “a second property 
Claim 1 recites “a voltage is applied to the first electrode” in line 2 on page 5 and “a voltage is applied to the second electrode” in line 4 on page 5. it is unclear if these voltages are the same or different. If they are the same, the value should only be introduced once. If they are different, unique language must be used to distinguish each voltage. 
Claim 3 recites “a voltage” in lines 3, 4, 7, and 10. Each of these recitations is indefinite because it is not made clear if “a voltage” is the same or different than one of the previously recited voltages. 
Claim 3 recites “a value” in lines 6 and 8. Each of these recitations is indefinite because it is not made clear of the values introduced are the same or different than each of the previously recited values.
Claims 2-5 are also rejected for their dependence on claim 1. 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
the pair of electrodes has a first electrode and a second electrode arranged by facing the first electrode and having a shape different from that of the first electrode; and 
the calculation portion calculates the property value of the detection target fluid on the basis of a value obtained by subtracting the reference detection value from the detection value of the detection target fluid outputted from the detection portion, and calculates, in a state where the pair of electrodes is exposed to the detection target fluid: 

a second property value of the detection target fluid on the basis of a second detection value of the detection target fluid, detected by the detection portion when a voltage is applied to the second electrode.
Claims 2-5 would also be allowed for further limiting claim 1. 

Conclusion
The following relevant art was found based on the search:
Pollack (2013/0293246) teaches any variation in the thickness of oil film 1126 has a direct correlation to impedance measured at the droplet--as the oil thickness changes the impedance changes. Consequently, as the thickness of oil film 1126 changes, the capacitance C-droplet changes, and the impedance measurement changes. For example, the thinner the oil film 1126, the lower the impedance value. Therefore, anything that changes the interfacial tension between the droplet and oil may be detected using impedance measurements.
Mougne (5,067,345) teaches due to minute variations in tolerances between units, each capacitor array requires calibration in the laboratory. This initial calibration is conducted in dry air, which has a minimum dielectric constant (E) of 1. Should other dielectric material fill the inter-plate gap, the capacitance of the array will increase. A maximum value of E is attained when the substance is 100% water.
Cheiky-Zelina (6,028,433) teaches if the user indicates that a reference fluid is available, the processor 34 requests insertion of the sensor (capacitive grid) without the fluid at step 102' to perform an initial calibration of the sensor using air as the capacitor dielectric material. The output signal 
Marx (Micro-Sensor for Monitoring Oils) teaches a sensor was used to make Electrochemical Impedance Spectroscopy (EIS) measurements and the impedance responses are compared as a function of oil additive. This work uses the base stock oil (no additives) as the baseline for comparison of the various additives. Of the four additives tested, only the metal deactivator additive was found to increase the impedance. The full formulation oil (containing all additives) displays the lowest impedance, indicating possible additive interaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/SON T LE/               Primary Examiner, Art Unit 2863